DETAILED ACTION
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the previous response, the Applicant amended Claims 1-3, 11-14 and added new Claim 21. In the present response, the Applicant amended Claim 1 and cancelled Claim 21. Accordingly, Claims 1-20 are currently pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
	
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-20, the allowability resides in the overall structure of the device as recited in independent Claims 1 and 11 and at least in part because Claims 1 and 11 recite, “a heat sink that is entirely embedded within the body structure and a longitudinal dimension of the heat sink from the inner surface to the outer surface is greater than a dimension of the heat sink from the first surface to the second surface” in Claim 1, and “a heat sink that is partially embedded within the body structure, the heat sink extending in a lateral direction relative to the first surface of the body structure a distance that is greater than one or more peripheral edges of the amplifier” in Claim 11. 
The aforementioned limitation in combination with all remaining limitations of Claims 1 and 11 are believed to render said Claims 1 and 11 and all Claims dependent therefrom (Claims 2-10 and 12-20) patentable over the art of record. 
The closest art of record is believed to be that of Bojkov et al (US 2020/0162046 – hereafter “Bojkov”).
While Bojkov Fig 4 teaches a heat sink (78) that is partially embedded within the body structure (74), the first surface (76) of the body structure (74) and one or more peripheral edges of the amplifier (52).
However, neither Bojkov, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitation of Claims 1 and 11.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835